Order entered April 16, 2020




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-19-01328-CR

                      JERRY LYNN TURNER, Appellant

                                      V.

                      THE STATE OF TEXAS, Appellee

               On Appeal from the 397th Judicial District Court
                           Grayson County, Texas
                       Trial Court Cause No. 070819

                                    ORDER

      Before the Court is appellant’s April 14, 2020 second motion for extension

of time to file his brief. We GRANT the motion and ORDER appellant’s brief due

on or before April 20, 2020.


                                           /s/   LANA MYERS
                                                 JUSTICE